Title: Abigail Adams to Elizabeth Smith Shaw, 20 March 1791
From: Adams, Abigail
To: Shaw, Elizabeth Smith


My Dear Sister,
Bush Hill, (near Philadelphia,)20 March, 1791.
I received, by Dr. W——, your kind letter of February 14th. He was very punctual to his commission. He has been three times to visit us. He came out this afternoon to let me know that he should leave Philadelphia on Tuesday. By him I have to thank my dear sister for three letters, and to confess myself much in arrears. ’Tis in vain to say that I have had a sick family; that I have had a large family; that I have been engaged in company. These are poor excuses for not writing; nor will I exculpate myself by alleging that I wanted a subject. My pride would not suffer such a plea. What, then, has been the cause? “Confess freely, and say that it was mere indolence,—real laziness,” as in truth I fear it has been. Yet conscience, that faithful monitor, has reprehended me very, very often. I was very sick; (so sick, that I have not yet recovered the shock I received from it,) for near two months before I left New York. When I got to this place, I found this house just calculated to make the whole family sick; cold, damp, and wet with new paint. A fine place for an invalid; but, through a kind Providence, I sustained it, though others suffered. Happily, after a very tedious two months, Thomas recovered so as to get abroad; but his health is now very infirm, and I fear an attendance upon two offices through the day, and studying through the evening at home, is not calculated to mend it. But it is a maxim here, that he who dies with studying dies in a good cause, and may go to another world much better calculated to improve his talents, than if he had died a blockhead. Well, knowledge is a fine thing, and mother Eve thought so; but she smarted so severely for hers, that most of her daughters have been afraid of it since.
We have had a very severe winter in this State, as you may judge when I tell you that we have consumed forty cords of wood in four months. It has been as cold as any winter we have at the northward. The 17th and 18th of this month I dined with all my windows open, put out the fires, and ate ice to cool me; the glasses at 80. This is the 20th. Yesterday it snowed nearly the whole day, and to-day it is a keen northwester; and I presume it will freeze hard to-night. Yet the verdure is beautiful; full as much as I shall find by the middle of May in Massachusetts, where I hope then to be. Yet I shall have some regrets at leaving this place, just as the season begins to open all its beauties upon me. I am told that this spot is very delightful as a summer residence. The house is spacious. The views from it are rather beautiful than sublime; the country round has too much of the level to be in my style. The appearance of uniformity wearies the eye, and confines the imagination. We have a fine view of the whole city from our windows; a beautiful grove behind the house, through which there is a spacious gravel walk, guarded by a number of marble statues, whose genealogy I have not yet studied, as the last week is the first time I have visited them. A variety of fine fields of wheat and grass are in front of the house, and, on the right hand, a pretty view of the Schuylkill presents itself. But now for the reverse of the picture. We are only two miles from town, yet have I been more of a prisoner this winter than I ever was in my life. The road from hence to the pavement is one mile and a half, the soil a brick clay, so that, when there has been heavy rain, or a thaw, you must wallow to the city through a bed of mortar without a bottom, the horses sinking to their knees. If it becomes cold, then the holes and the roughness are intolerable. From the inhabitants of this place I have received every mark of politeness and civility. The ladies here are well-educated, well-bred, and well-dressed. There is much more society than in New York, and I am much better pleased and satisfied than I expected to be when I was destined to remove here. Adieu.
Your sister,
A. A.
